DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,300,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope between the patented claims and the claims in this application render obvious the claims in this application.
Claim Objections
Claims 2-3 and 9-10 are objected to because of the following informalities: Claims 2-3 and claims 9-10 recite the same limitations verbatim. An amendment should be made to not have the same claims twice. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH 02-192577 A (Kawasaki).
With respect to claim 1: Kawasaki discloses an insulated structure for an appliance (“refrigerator” @ page 1, line 13) comprising: an outer wrapper (front plate 16) and an inner liner (back plate 17) that cooperatively form an insulating cavity therebetween; an insulation port (portion of front plate 16 including hinge pin hole 44) defined within the outer wrapper (“hinge pin hole 44 provided in the door front plate 16” @ page 3, line 108); an insulation material (heat insulating material 18) that is disposed within the insulating cavity; a sealing cap (hinge pin collar 42) that covers the insulation port, wherein the sealing cap includes a protrusion that extends at least partially into the insulating cavity (the body portion of collar 42 surrounded by insulating material 18 in Fig. 4), wherein the insulation port and the sealing cap cooperate to define a hinge receptacle (“42 denotes a hinge pin collar into which a hinge pin 43 (not shown) of the above-mentioned underground hinge A is inserted” @ page 3, lines 10-107); and a hinge bracket (upper hinge 6 and the not-shown hinge pin 43) that is attached to the hinge receptacle, wherein the hinge bracket conceals the sealing cap and the insulation port from view (Figs. 5-6).
Regarding the claim recitation “wherein the insulation port is configured to allow passage of an insulation-delivering conduit”, the claim as written does not positively recite the conduit and does not require disclosure of passing an insulation-delivering conduit into the insulation port. Due to the use of “configured to”, the claim as written requires the insulation port to be capable of passage of an insulation-delivering conduit.
Kawasaki page 3, lines 116-121 disclose insulating material 18 is injected and foamed through the hinge pin holes 44. Kawasaki’s hinge pin hole 44 is capable of passage of an insulation-delivering conduit of a diameter/size smaller than the hole 44 or collar 42, similarly to the Applicant’s disclosure of insulation port 28 capable of passage of insulation conduit 30.
With respect to claims 2 and 9: Kawasaki Figs. 3-4 show the door front plate 16 includes a plurality of spaced apart ribs 39. Fig. 4 shows one such rib 39 near the hinge pin hole 44 and collar 42. The rib 39 in Fig. 4 is interpreted as a component of the “insulation port” due to being formed on the front plate 16 at or around the location of the hinge pin hole 44 in the front plate 16. Said rib 39 meets “a reinforcing member that reinforces the outer wrapper at the hinge bracket” by the structure shown in Fig. 3. Those ribs 39 reinforce front plate 16 at (at: in, on, or near) the hinge 6 attached to collar 42 and hole 44.
With respect to claims 3 and 10: Kawasaki Fig. 3 shows ribs 39 on an interior surface of the front plate 16. 
With respect to claim 4: Due to the use of “configured to”, the claim as written requires the insulation port to be capable of passage of a cylindrical insulation-delivering conduit positioned at an oblique angle relative to the outer wrapper. The claim as written does not positively recite the conduit and does not require disclosure of passing an insulation-delivering conduit into the insulation port at an oblique angle relative to the outer wrapper.
Kawasaki page 3, lines 116-121 disclose insulating material 18 is injected and foamed through the hinge pin holes 44. Kawasaki’s hinge pin hole 44 is capable of passage of a cylindrical insulation-delivering conduit positioned at an oblique angle relative to the outer wrapper, similarly to the Applicant’s disclosure of insulation port 28 capable of passage of cylindrical insulation conduit 30 positioned at an oblique angle relative to the outer wrapper 22.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,560,695 (Pufpaff).
With respect to claim 1: Pufpaff discloses an insulated structure (insulated door 110) for an appliance (refrigerator 100) comprising: an outer wrapper (outer door panel 112, side walls 114, top wall 116, and bottom wall 118) and an inner liner (inner wall 120) that cooperatively form an insulating cavity (“hollow structure” @ col. 3, lines 18-19) therebetween; an insulation port (aperture 122) defined within the outer wrapper, wherein the insulation port is configured to allow passage of an insulation-delivering conduit; an insulation material (foam insulation 150) that is disposed within the insulating cavity (Fig. 2); a sealing cap (venting device 10; a “sealing cap” in that device 10 seals the foam insulation 150 inside the door 110) that covers the insulation port, wherein the sealing cap includes a protrusion (body 12/sleeve 26) that extends at least partially into the insulating cavity (Fig. 2), wherein the insulation port and the sealing cap cooperate to define a hinge receptacle (interior chamber 28 “for receiving the hinge pin 132” @ col. 4, lines 31-32); and a hinge bracket (lower hinge member 130 and pin 132) that is attached to the hinge receptacle (Fig. 2), wherein the hinge bracket conceals the sealing cap and the insulation port from view (Figs. 1-2).
Regarding the claim recitation “wherein the insulation port is configured to allow passage of an insulation-delivering conduit”, the claim as written does not positively recite the conduit and does not require disclosure of passing an insulation-delivering conduit into the insulation port. Due to the use of “configured to”, the claim as written requires the insulation port to be capable of passage of an insulation-delivering conduit.
Pufpaff’s aperture 122 is capable of passage of an insulation-delivering conduit of a diameter/size smaller than the aperture 122, similarly to the Applicant’s disclosure of insulation port 28 capable of passage of insulation conduit 30.
With respect to claim 4: Due to the use of “configured to”, the claim as written requires the insulation port to be capable of passage of a cylindrical insulation-delivering conduit positioned at an oblique angle relative to the outer wrapper. The claim as written does not positively recite the conduit and does not require disclosure of passing an insulation-delivering conduit into the insulation port at an oblique angle relative to the outer wrapper.
Pufpaff’s aperture 122  is capable of passage of a cylindrical insulation-delivering conduit positioned at an oblique angle relative to the outer wrapper, similarly to the Applicant’s disclosure of insulation port 28 capable of passage of cylindrical insulation conduit 30 positioned at an oblique angle relative to the outer wrapper 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,560,695 (Pufpaff) as applied to claim 1 above, and further in view of US 6,209,265 B1 (Banicevic).
With respect to claim 5: Pufpaff’s aperture 122 meets “an aperture defined within the outer wrapper” as claimed. Pufpaff does not disclose the claimed “perimetrical flange”. 
Banicevic Figs. 5 and 7A show a bracket member 60 that includes a rim 80 that receives a thimble 84. The thimble 84 receives a hinge pin 92. The rim 80 further receives a tube 83. The bracket member 60 and tube 83 reinforce the door 16 and absorb stresses associated with loading hinge pins 92 of the door 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pufpaff’s door 110 to include Banicevic’s bracket member 60 and tube 83, in order to reinforce the door 110 and absorb stresses associated with loading pin 132, similarly to Banicevic’s invention.
As modified, the rim 80 receives Pufpaff’s venting device 10 similarly to receiving Banicevic’s thimble 84.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,560,695 (Pufpaff) as applied to claim 1 above, and further in view of EP 1338854 A1 (Grittner) and US 5,695,844 (Neeser).
With respect to claim 7: Pufpaff discloses the sealing cap (venting device 10) includes a port (apertures 18) that extends through the sealing cap. Pufpaff does not disclose the apertures 18 forming “a vacuum port” that “is sealed to define an at least partial vacuum within the insulating cavity” as claimed.
Pufpaff col. 5, lines 26-54 teach that the venting device can be made of any suitable material.
Grittner [0001]-[0017] discloses it is known in the refrigerator art to form vacuum-insulated structures using metal, e.g. stainless steel, welded together. Grittner teaches that welding metal together creates a vacuum-tight joint. Grittner discloses fibre, foam, powder, and open cell expanded polystyrene as insulation materials used in vacuum structures. Grittner discloses vacuum insulation provides a high level of insulation. 
Grittner uses foam for vacuum insulation in a refrigerator, whereas Pufpaff’s foam insulation 150 is used in conventional insulation in a refrigerator. 
Neeser col. 1, line 11 to col. 2, line 24 teach that the use of vacuum insulation is widespread in the refrigerator art, and that metal provides an excellent barrier to permeating gases that are deleterious to maintaining a vacuum. Neeser’s invention, as shown in Figs. 4-8, are ports 20 comprising elongate apertures 22 that are used to evacuate the interior of a vacuum panel 1. Once the vacuum is established in the panel 1, braze material 14 is melted to hermetically seal the apertures 22. 
Neeser’s apertures 22 are similar to the apertures 18 in Pufpaff’s venting device 10, in that both comprise elongate slots used during the process of insulating a refrigerator structure. Whereas Pufpaff’s apertures 18 allow gas to escape to facilitate complete foaming of insulation in the cavity, Neeser’s apertures 22 allow gas to be extracted to create a vacuum in the cavity. Gas exits the cavity through elongate apertures in both inventions. Neeser’s apertures 22 are subsequently sealed with braze material to form a hermetic seal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pufpaff’s door 110 to be vacuum-insulated by extracting gas through the venting device 10 after foam insulation is injected in the door 110, and subsequently sealing the venting device 10. One would be motivated to make such a modification in order to provide the well-known benefits of vacuum insulation to the door 110. 
It is obvious to form Pufpaff’s modified door 110 of metal and welded together, according to Grittner’s disclosure, in order to withstand the vacuum pressure inside the door 110. It is obvious for the venting device 10 to be made of metal and welded in the aperture 122 in door 110 because Pufpaff is open to using any material for the venting device 10, in combination with Grittner teaching that welding metal to metal creates a hermetic seal suitable for maintaining a vacuum. 

Claim(s) 11-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,560,695 (Pufpaff) in view of EP 1338854 A1 (Grittner), US 5,695,844 (Neeser) and US 2015/0184789 A1 (Hirai).
With respect to claim 11: By making the same combinations/modifications as in the rejection of claim 7 above, Pufpaff in view of Grittner and Neeser makes obvious an insulated structure (Pufpaff’s modified door 110) comprising: an outer wrapper (outer door panel 112, side walls 114, top wall 116, and bottom wall 118) and an inner liner (inner wall 120) that define an insulating cavity (“hollow structure” @ col. 3, lines 18-19) therebetween, wherein an insulation port (aperture 122) is defined within the outer wrapper; an insulation material (foam insulation 150) that is disposed within the insulating cavity, wherein the insulation port includes an aperture (aperture 122) defined within the outer wrapper, wherein the aperture is configured to allow passage of an insulation conduit (see the explanation of this limitation in the rejection of claim 1); a sealing cap (venting device 10, as modified) that covers the insulation port, wherein the sealing cap includes a protrusion (body 12/sleeve 26) that extends at least partially through the insulation port (Figs. 1-2), wherein the sealing cap includes a vacuum port (apertures 18) that extends through the sealing cap, wherein the vacuum port is sealed to define an at least partial vacuum within the insulating cavity (according to Neeser’s disclosure); and a hinge bracket (lower hinge member 130) that is disposed on the outer wrapper and conceals the sealing cap and the vacuum port, wherein the hinge bracket is configured to receive a portion of a hinge (pin 132).
The combination of Pufpaff, Grittner and Neeser does not disclose “wherein the insulation material is disposed within the insulating cavity via the insulation port” as claimed. 
However, Hirai [0133]-[0146] show it is known in the vacuum-insulated refrigerator art to use a port 5 for both injection of a urethane foam insulation 4 and as exhaustion of gas to create a vacuum between inner casing 3 and outer casing 2. The port 5 is sealed after the vacuum is established. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Pufpaff’s aperture 122 for both injection of foam insulation and exhaustion of gas, in order to preclude the need for Pufpaff’s aperture 128. Reducing the number of apertures in the door 110 is desirable when the door 110 is hermetically sealed and under vacuum, in order to reduce the potential for leaks that destroy the vacuum. 
With respect to claim 12: See Pufpaff Fig. 2. In the combination, Pufpaff’s body 12/sleeve 26 meets the claimed “protrusion”. 
With respect to claim 13: Pufpaff’s door 110, as modified, is the claimed “door panel”. Pufpaff’s body 102 of refrigerator 100 is the claimed “structural cabinet”. 
With respect to claim 14: Pufpaff’s body 102 is not disclosed as vacuum-insulated. However, Hirai shows it is known to vacuum insulate the cabinet of a refrigerator, in addition to vacuum insulating the door of the refrigerator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vacuum insulate body 102, in order to provide the benefits of vacuum insulation compared to conventional insulation thereto. 
As modified, the body 102 is the claimed “structural cabinet”. As modified, door 110 is the claimed “door panel”. 
With respect to claim 15: Pufpaff’s aperture 122 meets the claimed “port recess”. 
With respect to claim 20: The combination of Pufpaff, Grittner, Neeser, and Hirai made above makes obvious a method for forming an insulated structure (Pufpaff’s modified door 110), the method comprising steps of: disposing insulation material (Hirai’s urethane foam 4) into an insulating cavity (“hollow structure” @ Pufpaff col. 3, lines 18-19) of the insulated structure via a cylindrical insulation conduit (Hirai’s liquid feeding hose 41; gravity feeding the insulation material throughout the insulating cavity (gravity necessarily exerts downward force on foam 4 in Hirai Fig. 4, which feeds foam 4 throughout the cavity); disposing a sealing cap (venting device 10, as modified) into an insulation port; sealing the sealing cap into the insulation port to define a sealed insulating structure; drawing gas from the insulating cavity through a vacuum port defined within the sealing cap; sealing the vacuum port to define an at least partial vacuum within the insulating cavity; and positioning a hinge bracket over the sealing cap, wherein the hinge bracket at least partially conceals the sealing cap, the vacuum port and the insulation port.
Further regarding the claimed “cylindrical insulation conduit”, Hirai Fig. 8A shows that the ports 5 are round. Hirai [0123] states that ports 5 have a diameter size. Diameter implies circular shape. Hirai [0079] states that the size of hose 41 corresponds to the hole size of port 5. The hose 41 having a size and shape to correspond to the circular port 5, while having a length as shown in Hirai Fig. 4, meets “cylindrical insulation conduit” as claimed. 

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,560,695 (Pufpaff) in view of EP 1338854 A1 (Grittner), US 5,695,844 (Neeser) and US 2015/0184789 A1 (Hirai) as applied to claim 11 above, and further in view of US 6,209,265 B1 (Banicevic).
With respect to claim 16: Pufpaff does not disclose the claimed “reinforcing member”. 
Banicevic Figs. 5 and 7A show a bracket member 60 that includes a rim 80 that receives a thimble 84. The thimble 84 receives a hinge pin 92. The rim 80 further receives a tube 83. The bracket member 60 and tube 83 reinforce the door 16 and absorb stresses associated with loading hinge pins 92 of the door 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pufpaff’s door 110 to include Banicevic’s bracket member 60 and tube 83, in order to reinforce the door 110 and absorb stresses associated with loading pin 132, similarly to Banicevic’s invention.
In the combination, bracket member 60 meets the claimed “reinforcing member”.
With respect to claim 18: Pufpaff’s aperture 122 meets “an aperture defined within the outer wrapper” as claimed. Pufpaff does not disclose the claimed “perimetrical flange”. 
Banicevic Figs. 5 and 7A show a bracket member 60 that includes a rim 80 that receives a thimble 84. The thimble 84 receives a hinge pin 92. The rim 80 further receives a tube 83. The bracket member 60 and tube 83 reinforce the door 16 and absorb stresses associated with loading hinge pins 92 of the door 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pufpaff’s door 110 to include Banicevic’s bracket member 60 and tube 83, in order to reinforce the door 110 and absorb stresses associated with loading pin 132, similarly to Banicevic’s invention.
As modified, the rim 80 receives Pufpaff’s venting device 10 similarly to receiving Banicevic’s thimble 84.
Allowable Subject Matter
Claims 6, 8, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In order to place the application in condition for allowance, a terminal disclaimer is required to overcome the double patenting rejections made in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  For claims 6 and 19, Banicevic’s rim 80 does not extend away from the insulating cavity as claimed. The prior art does not disclose or make obvious a perimetrical flange that extends away from the insulating cavity, in combination with all other limitations.
For claim 8, Hirai Fig. 11B shows a pinch portion 57 that may be interpreted as being crimped to define an air-tight seal of a vacuum cavity. However, it is not obvious to have such pinch portion 57 on Pufpaff’s venting device 10. Instead, the disclosure of Neeser suggests that the apertures 18 in the venting device 10 are sealed by melting braze material 14. The prior art does not disclose or make obvious “wherein the vacuum port of the sealing cap is crimped to define a substantially air-tight seal” as claimed, in combination with all other limitations. 
For claim 17, the prior art does not disclose or make obvious “wherein the insulation port is elliptical in shape and is configured to allow passage of the insulation conduit when the insulation conduit is positioned at an oblique angle relative to the outer wrapper, wherein the insulation conduit is cylindrical in shape” as claimed, in combination with all other limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637